Citation Nr: 1047568	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (OR) in
Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than August 7, 2006, for 
service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from May 1961 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 RO rating decision that, in 
pertinent part, granted service connection and a 10 rating for 
tinnitus, effective August 7, 2006.  


FINDINGS OF FACT

1.  On December 2, 2005 (years after the Veteran's separation 
from service), the RO received the first formal or informal 
inferred claim for service connection for tinnitus.  A December 
2, 2005 private audiological report from L. J. Fleigelman, M.D., 
related an assessment of tinnitus and sensorineural hearing loss.  
Dr. Fleigelman commented that the Veteran's bilateral 
sensorineural hearing loss was related to previous noise exposure 
during military service.

2.  The RO subsequently granted service connection for tinnitus, 
effective August 7, 2006 (the date of a VA ear disease 
examination report that related the Veteran's tinnitus to his 
period of service).  

3.  The effective date for service connection is December 2, 
2005, the date of the inferred claim for service connection for 
tinnitus, as well as the date of the first diagnosis of record of 
tinnitus.  


CONCLUSION OF LAW

The criteria for an earlier effective date of December 2, 2005, 
for service connection for tinnitus, have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  The Veteran claims that the effective date of service 
connection and award of a compensable rating for tinnitus should 
be December 2, 2005.  In light of the fully favorable decision as 
to the issue of entitlement to an effective date earlier than 
August 7, 2006, for service connection for tinnitus, the Board 
finds that no further discussion of VCAA compliance is warranted.  

Analysis

The law provides that the effective date for an award of service 
connection is the day following separation from active duty, or 
the day entitlement arose, if the claim is filed within the year 
after active duty.  When the claim is filed more than a year 
after active duty, the effective date for service connection will 
be the date of VA receipt of the claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 
(1999).  Treatment records by themselves do not constitute 
"informal claims" for service connection.  38 C.F.R. § 3.157; 
Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should 
broadly interpret submissions from a veteran, it is not required 
to conjure up claims not specifically raised.  Brannon v. West, 
12, Vet. App. 32 (1998).  

The Veteran had active service from May 1961 to February 1968.  
His service personnel records indicate that his occupational 
specialty was listed as a machinist's mate.  He served aboard 
ships including the USS Sea Owl and the USS George C. Marshall.  
The Veteran's service treatment records do not show complaints of 
or treatment for tinnitus.  

Post-service private treatment records dated from December 1994 
to May 2002 show treatment for several disorders.  

A June 2004 VA examination report referred to the Veteran's 
service-connected right knee disability.  

On May 31, 2005, the Veteran filed his initial claim for service 
connection for "deteriorating hearing".   He made no mention of 
tinnitus or ringing in the ears.

In a July 2005 statement, the Veteran reported that during 
service he was exposed to loud diesel engines while working in 
engine rooms as an oiler and as a throttle man aboard the USS Sea 
Owl.  He also reported that he was exposed to loud engine room 
noise while attending sub school.  The Veteran further reported 
that he operated the emergency diesel engine aboard the USS 
George C. Marshall during new construction trials.  The Veteran 
stated that he had suffered a slow deterioration of hearing since 
his period of service.  He reported that following service, he 
worked as an auditor and lab assistant and not in loud engine 
rooms.  The Veteran did not refer to any tinnitus.  

In September 2005, the RO denied service connection for bilateral 
hearing loss.  The RO did not address entitlement to service 
connection for tinnitus.  

In an October 2005 statement, the Veteran asked why it had been 
taking so long for a hearing test.  A subsequent October 2005 
report of contact noted that the Veteran requested that his 
October 2005 letter be disregarded.  

In a December 7, 2005 statement, the Veteran's representative 
submitted a December 2, 2005 private audiological report from L. 
J. Fliegelman, M.D., and requested that such documentation be 
accepted in support of the Veteran's claim for service connection 
for bilateral hearing loss.  

A December 2, 2005 private audiological report from L. J. 
Fliegelman, M.D., noted that the Veteran reported a chief 
complaint of having trouble hearing.  The Veteran stated that 
sounds seemed muddled or distant and that conversations were 
difficult to understand.  He reported that his hearing loss was 
moderate and a definite problem, but that he could communicate 
without much difficulty.  He indicated that he had problems 
listening to the television, as well as problems in small and 
large groups, and in one on one situations.  The Veteran 
indicated that his hearing was getting worse.  He reported that 
his hearing loss had been a problem for twenty years.  It was 
noted that the Veteran's hearing loss first occurred after 
exposure to industrial type noise for several years.  Dr. 
Fliegelman indicated that the Veteran's associated manifestations 
included tinnitus in both ears, which was equally described as 
ringing.  It was noted that the Veteran's tinnitus was audible 
over slight noise.  The assessment was tinnitus and sensorineural 
hearing loss.  Dr. Fliegelman commented that the Veterans 
bilateral sensorineural hearing loss was related to previous 
noise exposure during his military service.  

An August 7 2006 VA ear disease examination report included a 
notation that the Veteran's claims file had been reviewed.  The 
Veteran reported that he had significant noise exposure during 
his military service, including while attending various training 
schools.  He stated that he went to sub school, nuclear power 
school, and that he served in a diesel machine room and a nuclear 
powered engine room in both a working and instructor's role.  The 
Veteran estimated that he spent eight to ten hours a day in 
engine rooms and that about 50 percent of his time during service 
was in a noisy environment.  He reported that he did wear hearing 
protection, but that it was not good enough.  The Veteran 
indicated that after discharge, he went to college and worked 
part time performing air pollution studies.  He indicated that he 
was then employed by the Internal Revenue Service for twenty-
three years.  He stated that his noise exposure was minimal in 
both of those positions.  

The Veteran reported that his hearing had become a problem over 
the previous five years according to his wife.  He indicated that 
he started hearing a humming noise about the same time.  He 
stated that he felt his hearing was getting worse and that word 
differentiation was difficult.  The Veteran reported that he 
frequently would mistake words and that he would have to focus 
and look at the person talking in a crowded room.  He remarked 
that his last hearing evaluation was in December 2005 by a 
private audiologist and that he was told that he had hearing loss 
in the higher frequencies.  As to a diagnosis, the examiner 
indicated that there was objective evidence of noise exposure 
during the Veteran's military service with subjective reports of 
mild hearing loss and tinnitus.  The examiner commented, in 
effect, that it was as likely as not that the Veteran's hearing 
loss and tinnitus were related to his prior military noise 
exposure and prior military experience.  The examiner remarked 
that it was of note that the Veteran denied any post-discharge 
employment involving noise.  

An August 9, 2006 VA audiological examination report noted that 
the Veteran reported that he had bilateral hearing loss that had 
gradually worsened over the previous five to seven years.  The 
Veteran also complained of frequent, bilateral, tinnitus for the 
previous five to seven years.  It was noted that the Veteran had 
a history of military noise exposure as a machinist's mate and 
that he worked in the engine room and was exposed to noise from 
diesel engines.  The Veteran reported that he was given and used 
hearing protection.  He denied that he had any occupational or 
recreational noise exposure.  The diagnoses included moderate to 
severe sensorineural hearing gloss from 500 to 4000 Hertz in both 
ears and bilateral tinnitus.  

In September 2006, the RO granted service connection and a 10 
percent rating for tinnitus, effective August 7, 2006 (the date 
of the August 7, 2006 VA ear disease examination report pursuant 
to which the examiner related the Veteran's tinnitus to his 
period of service).  The RO also granted service connection and a 
20 percent rating for bilateral hearing loss, effective May 31, 
2005 (the date of a May 31, 2005 claim for deteriorating 
hearing).  

The Veteran essentially asserts that service connection for 
tinnitus should be effective December 2, 2005, the date of the 
audiological report from Dr. Fliegelman.  The Veteran argues that 
tinnitus was part of his initial hearing loss condition in both 
ears, but not specifically listed separately in his claim 
(apparently in the December 7, 2005 statement from the Veteran's 
representative (noted above)).  The Veteran specifically alleges 
that the December 2, 2005 audiological report from Dr. Fliegelman 
should be considered as an inferred claim for service connection 
for tinnitus.  

The Board observes that a December 7, 2005 statement from the 
Veteran's representative submitted a December 2, 2005 
audiological report from Dr. Fliegelman which related an 
assessment that included tinnitus.  A subsequent August 7, 2006 
VA examination report that the there was objective evidence of 
noise exposure during the Veteran's military service with 
subjective reports of tinnitus.  The examiner commented, in 
effect, that it was as likely as not that the Veteran's tinnitus 
was related to his prior military noise exposure and prior 
military experience.  

The Board notes that the controlling law and regulations 
regarding effective dates are clear.  The effective date of an 
award of compensation based on an original claim (received beyond 
one year after discharge), will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The Board 
notes, in this case, that the December 2, 2005 audiological 
report from Dr. Fliegelman, which related an assessment that 
included tinnitus, was submitted with a December 7, 2005 
statement from the Veteran's representative referring to the a 
claim for bilateral hearing loss.  The Board notes that the 
December 2, 2005 audiological report from Dr. Fliegelman is the 
first document of record that refers to tinnitus.  As the 
December 2, 2005 audiological report from Dr. Fliegelman 
specifically indicated that the Veteran had tinnitus, and as it 
was submitted with a statement from the Veteran's representative 
referring to a hearing loss claim, the Board will consider the 
December 2, 2005 audiological report as an inferred claim for 
entitlement to service connection for tinnitus.  

Additionally, the Board observes that a VA examiner, pursuant to 
the August 7, 2006 VA ear disease examination report, 
specifically related the Veteran's tinnitus to his period of 
service.  The Board notes that the first diagnosis of record of 
tinnitus is pursuant to the December 2, 2005 audiological report 
from Dr. Fliegelman.  The Board observes that the Veteran is 
competent to observe tinnitus.  See Jandreau v. Nicholson, 492 
F.3d 1372 (2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is reporting a contemporaneous medical diagnosis).  
Given such circumstances, and resolving reasonable doubt in favor 
of the Veteran, the Board will consider the date entitlement 
arose for tinnitus to have been the date of the December 2, 2005 
audiological report from Dr. Fliegelman.  

As the law for assigning effective dates directs that the 
effective date of an award of compensation based on an original 
claim (received beyond one year after discharge), will be the 
date of VA receipt of the claim, or date entitlement arose, 
whichever is later, and in this case, the date of claim and 
date entitlement arose are on the same date (the date of the 
December 2, 2005 audiological report from Dr. Fliegelman), the 
Board finds that December 2, 2005, is the proper effective date 
for the grant of service connection for tinnitus.  


ORDER

An earlier effective date of December 2, 2005, for service 
connection for tinnitus, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


